Title: From William Henry Harrison to Henry Dearborn, 27 January 1808
From: Harrison, William Henry
To: Dearborn, Henry,Jefferson, Thomas


                  
                     Sir 
                     
                     Vincennes 27th. Jany. 1808
                  
                  The Delaware Tribe have determined to remove the ensuing Spring from their present habitations to Settle on the West Side of the Mississippi—Their particular destination is White River to which they Say they have been invited by the Indians of that Country. I can See no injury that will result to the United States from this removal, on the Contrary it will leave vacant a fine tract of Country immediately Contiguous to the Settled parts of the State of Ohio and the upper County of this Territory which may in a Short time be purchased. If however the Presidents view of this Subject should be different from Mine I will upon receiveing your instructions indeavour to stop their emigration which will probably take place in the latter part of March or the begining of April next. 
                  I have the Honor be with great Respect Sir your Hum Servt.
                  
                     Willm Henry Harrison 
                     
                  
                  
                     
                        [Note in TJ’s hand:]
                     I think we should not only approve of their emigration, but give them what aid we can for their journey and new establishment.
                  
                  
                     Th: Jefferson 
                     
                     Mar. 6. 08.
                  
               